SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office
of the Clerk for the convenience of the reader. It has been neither reviewed nor
approved by the Court and may not summarize all portions of the opinion.

            In the Matter of Dionne Larrel Wade (D-132-20) (085931)

Argued September 27, 2021 -- Decided June 7, 2022

RABNER, C.J., writing for a unanimous Court.

      In this disciplinary matter, the Court is asked to revisit the rule imposed in In
re Wilson, which calls for automatic disbarment of attorneys who knowingly
misappropriate client funds. 81 N.J. 451, 453, 461 (1979).

      Respondent Dionne Larrel Wade has been a solo practitioner since she was
admitted to the New Jersey bar in 2002. Her remarkable personal and professional
accomplishments are clear from the record. She overcame obstacles early in life and
persevered with her studies. Throughout her legal career, she volunteered her time
and skill and provided pro bono legal services to underserved clients. She also
conducted free legal clinics at her church. She has no prior disciplinary history.

       In June 2017, the Office of Attorney Ethics (OAE) conducted a random audit
of her financial records. The audit identified multiple problems, including
commingling and extensive shortages in client trust funds. Ultimately, the
allegations against Respondent involved three clients. She conceded she used client
funds without permission to pay various expenses but claimed she did not know it
was wrong to borrow the money until the OAE investigator told her so.

       In one matter, Respondent repeatedly transferred client funds from her
attorney trust account to her business account, which created a shortfall of more than
$11,000. Respondent later deposited $12,000 borrowed from a friend to cover the
shortfall. In the second matter, Respondent admitted borrowing $5,000 without
permission but stated that she withdrew $3,000 to hire a detective for the case and
returned that money when she decided not to proceed, while $2,000 was for her fee.
In the third matter, Respondent made a number of withdrawals from $4,000 she held
in escrow for a client, and the balance dropped to $3,750 at one point. Respondent
asserted the shortfalls resulted from failure to pay attention to the books. She
replenished the money in time for the closing. In the end, none of Respondent’s
clients lost money.



                                           1
       Respondent explained that she was aware of the danger in borrowing from
clients, noting she had not touched another $123,000 in client funds because she
knew she could not “pay that back.” Respondent drew the line at $12,000 -- a self-
imposed limit. Respondent admitted that she considered client funds as a “line of
credit” she could use, without permission, as long as she made the client whole. She
further admitted to using funds from one client to pay for another client’s needs but
claimed she did not know that was improper. At various times, Respondent
explained that she never intended to steal from clients and intended to pay the
money back at all times.

       The OAE charged Respondent with multiple instances of knowingly
misappropriating client and escrow funds, with violating several Rules of
Professional Conduct (RPCs), and with various recordkeeping violations. After a
hearing, a Special Ethics Master found that “sloppy bookkeeping did not cause
[Respondent] to unknowingly borrow client funds. She knowingly did so, and she
paid back what she borrowed.” Because he found clear and convincing evidence
that Respondent knowingly misappropriated funds entrusted to her, the Special
Master recommended that Respondent be disbarred under Wilson and RPC 1:15(a).
After a de novo review of the record, the Disciplinary Review Board (DRB)
unanimously upheld the Special Master’s findings and recommendation in a
comprehensive decision. The Court entered an order to show cause.

HELD:         *In the four decades since Wilson, the Court has consistently disbarred
attorneys who knowingly misappropriated client funds regardless of their motives or
other mitigating factors. The rule has remained inviolate because of the critical aims
it seeks to serve: to protect the public and maintain confidence in the legal
profession and the Judiciary. 81 N.J. at 461. If a lawyer knowingly misappropriates
client funds, both the attorney and the public should know that the person will be
disbarred.

              *Because the record in this case -- including Respondent’s admissions
-- clearly and convincingly demonstrates that she knowingly misappropriated client
and escrow funds, the Court will enter an order of disbarment. Under New Jersey’s
longstanding disciplinary rules, disbarment is permanent and marks the end of a
person’s ability to practice law. In that respect, New Jersey’s approach differs from
most jurisdictions.

             *Although it declines to revisit the Wilson rule, the Court finds it is
time to reevaluate the current approach to permanent disbarment. The question --
and the challenge -- is whether and how to create a rigorous system that can
determine if a lawyer disbarred for those reasons deserves a second chance years
later. The Court will establish a broad-based committee to analyze whether
disbarment for knowing misappropriation should continue to be permanent, or
                                           2
whether New Jersey should join the majority of jurisdictions that allow for
reinstatement. If the Court revises the current approach to permanent disbarment,
Respondent and others would be able to reapply for admission in accordance with a
new court rule.

1. Prior to 1979, the Court condemned the taking of client funds but did not disbar
lawyers in all cases. The Court’s pronouncement in Wilson in 1979 outlined a
clearer path: “that disbarment is the only appropriate discipline” when an attorney
“knowingly use[s] his clients’ money as if it were his own.” 81 N.J. at 453. As the
Court explained, most “misappropriation cases involve[] lawyers who undoubtedly
intended to return the funds.” Id. at 458. The Court nonetheless observed that “[t]he
policy described in this opinion, leading to disbarment in these cases, would be ill
served if ‘borrowing’ regularly resulted in lesser discipline.” Id. at 458 n.2. In
essence, although the Court sharply criticized “stealing a client’s money,” id. at 457,
it did not require proof that an attorney intended to steal or defraud a client to
establish knowing misappropriation. The Court went on to consider -- and reject --
mitigating circumstances that had previously led to discipline short of disbarment,
including restitution and recordkeeping. Id. at 457-59. The Court noted that “the
pressures on the attorney that forced him to steal, and the very real possibility of
reformation” are deeply troubling in ordering disbarment, but it found those factors
to be outweighed by the “most compelling reasons” -- “the continued confidence of
the public in the integrity of the bar and the judiciary.” Id. at 460. As a result, the
Court announced a bright-line rule that “all . . . cases” of knowing misappropriation
of client funds “generally . . . shall result in disbarment. We foresee no exceptions
to this rule and expect the result to be almost invariable.” Id. at 453. “[M]itigating
factors will rarely override the requirement of disbarment.” Id. at 461. That rule
has been described in even stronger language in decisions since Wilson. (pp. 17-22)

2. After Wilson, the Court extended the disbarment rule to lawyers who knowingly
misuse escrow funds. In re Hollendonner, 102 N.J. 21, 28 (1985). Knowing
misappropriation of law firm funds can lead to disbarment, but disbarment has not
been an absolute requirement in those instances. In re Sigman, 220 N.J. 141, 158
(2014). In all of those areas, the Court imposes disbarment only if the OAE can
satisfy a high standard and demonstrate clear and convincing proof of knowing
misappropriation. Attorneys who negligently misappropriate client funds are not
subject to Wilson’s automatic disbarment rule. In re Noonan, 102 N.J. 157, 160-61
(1989). Here, cases involving negligent misappropriation are not relevant because
Respondent, by her own admissions, deliberately used client and escrow funds
without permission. (pp. 22-23)

3. In the decades since Wilson, despite occasional criticism, the Court has declined
to relax or modify the bright-line rule that knowing misappropriation will result in
disbarment. Case law also reveals that the Court has continued to reject various
                                          3
defenses to the Wilson rule. On multiple occasions, for example, the Court has
stated that intent to steal funds from a client is not an element of knowing
misappropriation. Instead, the Court has held that knowing misappropriation
consists simply of a lawyer taking a client’s money entrusted to him, knowing that it
is the client’s money and knowing that the client has not authorized the taking. An
attorney’s motive for taking client funds -- good or bad -- is not relevant. Just the
same, an intent to return a client’s money is irrelevant. Nor is willful blindness a
defense to a charge of knowing misappropriation. Ignoring mail that contains
financial records cannot provide attorneys a safe haven, and it is no defense for
lawyers to design an accounting system that prevents them from knowing whether
they are using clients’ trust funds. Lawyers have a duty to assure that their
accounting practices are sufficient to prevent misappropriation of trust funds.
Similarly, ignorance of ethics rules and case law does not excuse ethical miscond uct.
Personal and financial hardship also cannot excuse a lawyer who takes a client’s
funds. (pp. 23-26)

4. Respondent advanced a number of such defenses, but none of them can overcome
Wilson’s bright-line rule. The Court makes clear once again that knowing
misappropriation will lead to disbarment. When clients place money in an
attorney’s hands, they have the right to expect the funds will not be used
intentionally for an unauthorized purpose. If they are, clients can confidently expect
that disbarment will follow. Because there is clear and convincing evidence in the
record, including Respondent’s own admissions, that she knowingly took client and
escrow funds without permission on multiple occasions, an order of disbarment will
be entered. (pp. 26-27)

5. At the hearing before the Special Master, Respondent presented multiple
character witnesses who offered compelling evidence of her personal and
professional achievements. Based on that testimony, the Special Master found that
“[h]er service to the community and good reputation are particularly exemplary.”
The DRB similarly observed that “Respondent is a remarkable person who has
overcome tremendous personal obstacles . . . to become a pillar of her church and
local community and what appeared to be an excellent member of the New Jersey
bar.” The Court agrees with those conclusions and recounts some of the testimony
underlying them, including by one of the clients whose funds were invaded. As the
Special Master and the DRB recognized, Respondent has no prior disciplinary
history. None of her clients lost money, and she promptly took remedial measures
after the random audit. She cooperated with the OAE, readily admitted she
borrowed clients’ money without permission, and was contrite about her failure to
maintain financial records properly. Although Respondent’s personal and
professional history does not provide a defense to a Wilson violation, her
accomplishments raise important questions about New Jersey’s longstanding system
of attorney discipline. In particular, should disbarment be permanent in all Wilson
                                          4
cases? Or should the disciplinary system offer disbarred attorneys like Respondent
an opportunity for a second chance at a later point in time? (pp. 27-31)

6. All 50 states and the District of Columbia disbar attorneys who commit serious
ethical violations. In a large majority of jurisdictions, however, disbarment is not
permanent. Altogether, 41 states plus the District of Columbia allow attorneys to
apply to be reinstated after they have been disbarred, and 31 of those jurisdictions
permit attorneys to apply for readmission 5 years after disbarment. The majority
rule is consistent with a recommendation by the American Bar Association, which
also proposes criteria for reinstatement, including compliance with all prior
disciplinary orders; rehabilitative treatment for physical or mental infirmity,
including alcohol or drug abuse; recognition of the wrongfulness and seriousness of
the prior misconduct; proof of the requisite honesty and integrity to practice law;
competency to practice; and passage of the bar examination and character and fitness
examination. Many states outline similar factors to assess whether a disbarred
attorney should be reinstated. Sixteen states require petitioners to complete
examination requirements as part of the reinstatement process, and several reserve
the option to do so on a case-by-case basis. (pp. 31-37)

7. To assess those and other factors, the Court will convene a committee comprised
of attorneys as well as members of the public who are not lawyers. The committee
will study whether disbarment should continue to be permanent in all Wilson cases
and will recommend standards that might apply if New Jersey were to adopt the
majority approach. Among other issues to consider are the following: After what
period of time might attorneys be readmitted? What factors and standard of proof
should apply to that judgment? Should disbarred attorneys be required to retake the
bar examination or other courses on ethics, recordkeeping, and related subjects?
What process might be adopted for readmission? And what rule changes might be
warranted? The Court provides guidance as to the scope of the committee’s work
and notes that the committee’s report will be made available to the public for
comment before the Court determines how to proceed. The Court welcomes input
from attorneys and the public to promote the key interests at the heart of the Wilson
rule: how best to protect the public and maintain confidence in the legal profession.
(pp. 37-38)

      An order of disbarment is entered.

JUSTICES ALBIN, PATTERSON, SOLOMON, and PIERRE-LOUIS join in
CHIEF JUSTICE RABNER’s opinion. JUDGE FUENTES (temporarily
assigned) did not participate.




                                          5
                  SUPREME COURT OF NEW JERSEY
                        D-132 September Term 2020
                                  085931


                              In the Matter of
                            Dionne Larrel Wade,
                            An Attorney at Law.

                       On an Order to Show Cause
                 why respondent should not be disbarred or
                          otherwise disciplined.

                  Argued                       Decided
             September 27, 2021              June 7, 2022


           HoeChin Kim, Deputy Ethics Counsel, argued the cause
           on behalf of the Office of Attorney Ethics (Ryan J.
           Moriarty, Deputy Ethics Counsel, on the brief).

           Donald M. Lomurro argued the cause for respondent
           (Lomurro, Munson, Comer, Brown & Schottland,
           attorneys; Donald M. Lomurro and Christina Vassiliou
           Harvey, of counsel and on the brief).

           Robert B. Hille argued the cause for amicus curiae New
           Jersey State Bar Association (New Jersey State Bar
           Association, attorneys; Domenick Carmagnola, President,
           of counsel, and Robert B. Hille and Abdus-Sami M.
           Jameel, on the brief).


       CHIEF JUSTICE RABNER delivered the opinion of the Court.


     This attorney disciplinary matter involves a clear case of knowing

misappropriation of client and escrow funds. From 2002 to 2017, Respondent

                                     1
Dionne Larrel Wade knowingly and repeatedly borrowed money from clients,

without their knowledge or approval, to cover the needs of other clients and for

her personal use. During a random audit conducted by the Office of Attorney

Ethics (OAE), Respondent admitted she transferred funds from her trust

account because she needed the money to cover personal and business

expenses. She represented that she never intended to steal the funds and had

returned all the money. No clients were harmed.

      Ms. Wade’s remarkable personal and professional accomplishments are

also clear from the record. She overcame obstacles early in life and persevered

with her studies. Throughout her legal career, she volunteered her time and

skill and provided pro bono legal services to underserved clients. She also

conducted free legal clinics at her church. She has no prior disciplinary

history.

      Respondent and the State Bar Association ask the Court to revisit the

rule imposed in In re Wilson, which calls for automatic disbarment of

attorneys who knowingly misappropriate client funds. 81 N.J. 451, 453, 461

(1979). Respondent suggests that mitigating factors be considered when no

client is harmed. The State Bar submits that proof of intent to steal or defraud

should be required to establish that an attorney knowingly misappropriated

client or escrow funds.

                                       2
      This Court has long recognized that “[t]here are few more egregious acts

of professional misconduct of which an attorney can be guilty than

misappropriation of a client’s funds held in trust.” Id. at 455 (quoting In re

Beckmann, 79 N.J. 402, 404-05 (1979)). In the four decades since Wilson, the

Court has consistently disbarred attorneys who knowingly misappropriated

client funds regardless of their motives or other mitigating factors. The rule

has remained inviolate because of the critical aims it seeks to serve: to protect

the public and maintain confidence in the legal profession and the Judiciary.

See id. at 461. If a lawyer knowingly misappropriates client funds, both the

attorney and the public should know that the person will be disbarred.

      Because the record in this case -- including Respondent’s admissions --

clearly and convincingly demonstrates that she knowingly misappropriated

client and escrow funds, the Court will enter an order of disbarment.

      Under New Jersey’s longstanding disciplinary rules, disbarment is

permanent and marks the end of a person’s ability to practice law. In that

respect, our approach differs from most jurisdictions. Forty-one states and the

District of Columbia allow disbarred attorneys to apply to be reinstated to the

bar -- most of them after 5 years.

      Although we decline to revisit the Wilson rule, we believe it is time to

reevaluate the current approach to permanent disbarment. To be clear, lawyers

                                        3
will still be disbarred in all matters in which they knowingly misappropriate

client or escrow funds, consistent with decades of precedent. The question --

and the challenge -- is whether and how to create a rigorous system that can

determine if a lawyer disbarred for those reasons deserves a second chance

years later.

      Many considerations would likely factor into that type of decision,

including the nature and seriousness of the misconduct, whether the person

honestly accepts that their prior behavior was wrong, the extent of any

rehabilitation, how much time has passed, whether the individual possesses the

necessary integrity to practice law, and whether readmission would

compromise public confidence in the bar, among other criteria.

      Under any such system, it is unlikely that attorneys who stole from

clients and caused substantial harm could ever be trusted to practice law again.

On the other end of the spectrum, lawyers who knowingly misappropriated

client funds while suffering from addiction, mental health issues, or great

personal challenges; who did not cause harm; and who have been rehabilitated,

might prove worthy of having their license restored at a later date. In between

those examples lie many other scenarios, to be sure.

      The Court will establish a broad-based committee to analyze whether

disbarment for knowing misappropriation should continue to be permanent, or

                                        4
whether New Jersey should join the majority of jurisdictions that allow for

reinstatement. We will ask lawyers and members of the public who are not

attorneys to serve on the committee and present recommendations on an

expedited basis. The committee’s report will be made available for public

comment before the Court decides whether and how to act.

        Foremost in our mind is the need to protect the public, to retain its

confidence in the legal profession, and to promote the integrity of the bar. If

the Court revises the current approach to permanent disbarment, Ms. Wade and

others would be able to reapply for admission in accordance with a new court

rule.

                                          I.

        To summarize the facts, we draw from the record before the Special

Ethics Master, his detailed report, and the comprehensive decision of the

Disciplinary Review Board (DRB).

                                         A.

        Respondent has been a solo practitioner since she was admitted to the

New Jersey bar in 2002. On June 15, 2017, the OAE conducted a random

audit of her financial records. The day before, Respondent deposited $12,000

she borrowed from a friend into her attorney trust account.




                                          5
      The audit covered two years, from mid-2015 to mid-2017, and it

identified multiple problems. They included commingling and extensive

shortages in client trust funds totaling more than $11,000. In response to the

audit, Respondent admitted that she borrowed client and escrow funds in two

matters, without permission from her clients, because she needed money and

had no one else to turn to for a loan. She explained what happened in a letter

she wrote and sent the OAE dated August 14, 2017:

            Regarding my trust account being out-of-trust please be
            advised of the following:

            Without the knowledge or permission of two (2) of my
            clients, Rev. Milena Eason and the Estate of Felix
            Anderson, I borrowed money, resulting in the two (2)
            accounts being out of trust for a time.

            As your office is aware, Rev. Milena Eason entrusted
            twenty-one thousand dollars [$21,000] in my care.
            Upon doing so, I placed the funds in my trust account.
            Though I did not immediately begin to borrow the
            funds, as money became low in my business, I
            transferred funds from my trust account to my attorney
            general/business account. At no time did I ever intend
            to keep or steal Rev. Eason’s money. Not only did I
            intend to return the funds; but, the funds were actually
            returned to the account. I had no idea that my actions
            would spark disciplinary proceedings.

            In addition, I borrowed money from my client, the
            Estate of Felix Anderson. In August 2016, I borrowed
            approximately five thousand dollars [$5,000] from the
            Estate account . . . .


                                       6
As stated previously, I had no idea my actions were
wrong or that they would spark disciplinary
proceedings. I never intended to steal or keep these
funds. Not only did I intend to return the funds; but,
here too the funds were actually returned to the account
....

I work earnestly to run what I believe is a law firm of
integrity based on my Christian values. I strive to give
my clients good value for their dollar and the best
service. This comes at a cost because my clients are
sometimes slow to pay. Unfortunately, there was no-
one I could turn to for a loan . . . . My point is . . . there
was no one else to turn to, so I borrowed the funds. I
had no idea that I could be disciplined for my actions
or that what I was doing was wrong.

Once the auditor told me the effect of my actions, I had
to deal with the guilt, embarrassment and shame. I
spent many sleepless nights crying and praying. I told
my family, friends, colleagues and my pastor. . . .

I also had to bear the embarrassment and shame of
telling my clients . . . about my actions. They were
understanding, compassionate and unexpectedly
supportive. One colleague requested I have her
represent me. . . .

I am now aware that I broke faith with my clients,
family, the bar and most importantly with God. My
prayer is that at some point, I can work to restore that
faith. There is no excuse for my actions. I was placed
in a position of trust and I violated said trust. . . . I have
learned from my mistakes. Chiefly, I am not alone and
I don’t have to borrow from client funds. . . . In the
end, I am held accountable and required to answer for
my mistakes. . . .




                              7
               I request this Office take the aforementioned into
               consideration in taking any possible disciplinary action
               at the completion of this random audit.

The OAE continued with the audit and later extended the scope of its review to

seven years.

                                         B.

      The allegations against Respondent involved three clients: Reverend

Eason and the Grace of God Church in Paterson; the estate of Felix Anderso n;

and Vivian Clayton. To provide relevant background, we briefly summarize

the allegations contained in the OAE’s complaint, along with defenses

Respondent later asserted.

      In December 2016, Reverend Eason gave Respondent a $21,000 personal

check payable to her trust account. The funds were to be held in escrow to pay

down the church’s property tax liability. A receipt Respondent gave Eason

stated, “[m]oney held in escrow for the City of Paterson . . . sum held:

$21,000.”

      In the following months, Respondent repeatedly transferred funds from

her attorney trust account to her business account, which created a shortfall of

$11,636.53. Respondent later claimed she negligently used the funds, without

a basic understanding of accounting principles, and thought they were earned




                                          8
fees. As noted earlier, she deposited $12,000 the day before the random audit

began to cover the shortfall.

      In the Anderson matter, Respondent held money in escrow for an estate.

She admitted borrowing a total of $5,000 without permission. About two years

later, she returned $3,100. On a ledger card Respondent prepared after the

random audit, she noted that she borrowed the $5,000. She later stated that the

notation was inaccurate; that she withdrew $3,000 to hire a detective to locate

a lost heir and returned $3,100 when she decided not to do so; and that she

took $2,000 for her fee. Respondent also claimed she overpaid two

beneficiaries about $1,000 each.

      In the third matter, Respondent represented Vivian Clayton, the seller, in

a real estate transaction. Respondent accepted $4,000 from the buyers in June

2014 and was obligated to hold the funds in escrow until the closing the next

month. Without permission, she made a number of withdrawals, transfers, and

deposits in the intervening time, and the escrow balance dropped to $3,750 at

one point. Respondent later asserted that the shortfalls resulted from h er

failure to pay attention to the books. She replenished the money -- to exactly

$4,000 -- in time for the closing.




                                        9
                                       C.

      During the course of the continuing audit, Respondent made additional

admissions to the OAE.

      At an interview on September 17, 2017, when asked whether she had

ever borrowed escrow funds from a client, she responded, “Yes. That’s why

we’re here, aren’t we?” In connection with the Anderson estate, she again

admitted that she borrowed escrow funds to pay bills because she was “broke.”

She conceded she used client funds without permission to pay various

expenses but claimed she did not know it was wrong to borrow the money until

the OAE investigator told her so.

      At the same interview, Respondent also admitted she took more than

$11,000 from her trust account in connection with the Eason matter. At first,

she claimed she replenished the funds with $12,000 from a fee she had earned.

She then acknowledged, to “be open and honest,” that she made up the

shortfall with funds she borrowed from a friend.

      Respondent added that she was aware of the danger in borrowing from

clients. She noted, for example, that she had not touched another $123,000 in

client funds because she knew she could not “pay that back.” Respondent

drew the line at $12,000 -- a self-imposed limit.




                                       10
      In an interview on April 11, 2018, with counsel present, Respondent

admitted that she considered client funds as a “line of credit” she could use,

without permission, as long as she made the client whole. Based on what she

knew at the time of the interview, she conceded that her use of client funds

was “absolutely” wrong but stemmed from “ignorance.”

      During a follow-up interview on May 16, 2018, with counsel present,

Respondent admitted using funds from one client to pay for another client’s

needs -- known as “lapping,” see In re Brown, 102 N.J. 512, 514-15 (1986) --

but claimed she did not know that was improper.

      At various times, Respondent explained that she never intended to steal

from clients and intended to pay the money back at all times.

                                       D.

      The OAE filed a two-count complaint on December 18, 2018. Count

One charged Respondent with multiple instances of knowingly

misappropriating client and escrow funds in violation of Wilson, 81 N.J. 451,

In re Hollendonner, 102 N.J. 21 (1985), and RPC 1.15(a). The instances are

outlined above. The first count also asserted that Respondent violated other

rules of professional conduct. Count Two charged Respondent with various

recordkeeping violations, contrary to RPC 1.15(d).




                                       11
      In Respondent’s answer to the complaint, she moved away from some of

her earlier admissions. She admitted that she “did not maintain the appropriate

recordkeeping procedures” but denied having “commit[ted] a knowing

misappropriation.” Respondent stated that she “did not intentionally take

client funds.” Although she conceded she had made certain admissions, she

“denied that what was stated is actually what occurred.” She also asserted that

her prior statements to the OAE “were made due to [her] embarrassment over

not having maintained proper records in [her] practice.” Respondent’s answer

also summarized her personal history, pro bono work, and other involvement

in the community.

      A Special Ethics Master conducted a hearing on October 29 and 30, and

November 6, 2019. The OAE auditor and Respondent testified and presented

information that is summarized above. An expert witness and multiple

character witnesses also testified on Respondent’s behalf. The witnesses

presented compelling evidence of Respondent’s personal character, which we

recount later. One witness also described the “disarray” in Respondent’s law

office; she saw “a hundred plus unopened envelopes” that contained financial

records and tried to help Respondent organize them. Respondent herself

admitted that she let bank statements pile up without opening them.




                                      12
      In a post-hearing submission, Respondent again distanced herself from

her earlier admissions. She claimed that any misappropriations were

negligent, not knowing; that her bookkeeping practices were deficient and

accounted for various errors and shortfalls; that she believed she transferred

earned legal fees and not Reverend Eason’s money; that the notation she had

“borrowed” funds in the Anderson matter was inaccurate; and that she was

ignorant of “checking accounting principles” and recordkeeping rules. The

OAE countered Respondent’s arguments and recommended that she be

disbarred for knowing misappropriation of trust and escrow funds.

      The Special Master issued a thorough report in February 2020 that

recommended disbarment. He observed that Respondent lacked “any

experience in basic financial management” and “was unaware of her

professional obligations with regard to financial record keeping.” He found

that Respondent “regularly and intentionally commingled her personal and

trust funds,” kept fees in her attorney trust account, and “withdrew them to

meet personal and business expenses.”

      The Special Master noted that Respondent’s “improper practice caused

[her] to be repeatedly out of trust which she thought [was] excusable so long as

she made up the shortage when needed.” Moreover, her conduct made “it clear

that she knew she made use of client funds, as opposed to her own money.”

                                       13
The Special Master found Respondent “repeatedly paid back what she

‘borrowed’” and appeared to limit her misappropriations to not more than

$12,000 at any one time.

      He discounted expert testimony that Respondent’s poor recordkeeping

and commingling of funds meant “she could not have known she was using

client funds.” To the contrary, the Special Master found that her “repeated and

consistent repayment of all amounts borrowed” belied the testimony. The

Special Master made note of Respondent’s “conscious return of borrowed

funds in time to cover any shortfalls.” In his words, “sloppy bookkeeping did

not cause [Respondent] to unknowingly borrow client funds. She knowingly

did so, and she paid back what she borrowed.”

      The Special Master made specific findings of knowing misappropriation

in the Eason, Anderson, and Clayton matters. He also canvassed relevant case

law related to the Wilson rule and made findings on the remaining RPC

violations. Because he found clear and convincing evidence that Respondent

knowingly misappropriated client and escrow funds entrusted to her in all

three client matters, he recommended that Respondent be disbarred under

Wilson and RPC 1:15(a).




                                      14
                                       E.

      In June 2021, after a de novo review of the record, the DRB

unanimously upheld the Special Master’s findings and recommendation in a

comprehensive, sixty-one-page decision.

      Like the Special Master, the DRB acknowledged Respondent was “a

remarkable person who ha[d] overcome tremendous personal obstacles,

through diligence and perseverance, to become a pillar of her church and local

community.” The Board also reviewed the testimony of Respondent’s

character witnesses in detail.

      Despite evidence of her “stellar personal reputation,” however, the DRB

found the record was “replete with overwhelming evidence that she repeatedly

and knowingly misappropriated client and escrow funds, from 2002 through

2017.” The DRB also pointed to Respondent’s multiple admissions that she

“borrowed client and escrow funds, for the entirety of her career, and

specifically in the Eason and Anderson Estate matters, ‘without the knowledge

or permission’ of her clients.” According to the DRB, “Respondent’s behavi or

constituted textbook ‘lapping,’” -- “‘robbing Peter to pay Paul,’ but always

making certain that ‘Peter’s funds’ were replenished when it was time to

repay” him.




                                      15
      The DRB recited Respondent’s admissions in detail, noted her attempt

“to distance herself from” them, and “view[ed] that sea change with

skepticism.” The Board also addressed and rejected defenses that she raised.

It found that neither an intent to replace client funds nor ignorance of the

ethics rules was a defense to a Wilson violation. The Board equated

Respondent’s lack of an accounting system for fifteen years with willful

blindness. In the end, the DRB concluded that “disbarment is the only

appropriate sanction, pursuant to the principles of Wilson and Hollendonner.”

The Board therefore did not address the appropriate discipline for other ethical

violations it found.

                                        F.

      We entered an order to show cause. The OAE, Respondent, and the New

Jersey State Bar Association, as amicus curiae, appeared at oral argument.

                                        II.

      Respondent and the OAE renew arguments they presented to the Special

Master and the DRB. Respondent contends she did not intentionally

misappropriate client funds, that the record reflects instances of negligent

misappropriation, and that, even if knowing misappropriation is found, she

should not be disbarred. She argues the Wilson rule should be reevaluated

when “no client is harmed and the mitigating factors clearly outweigh

                                        16
imposition of disbarment.” The OAE counters that Respondent knowingly

misappropriated client and escrow funds and offered no persuasive defenses,

and that neither her conduct nor her background justify revising the Wilson

rule.

        The State Bar Association asks the Court to clarify the Wilson rule and

find that the knowledge element of misappropriation “is tantamount to an

intent to steal or defraud the person from whom . . . funds are taken.” In other

words, the Bar submits that under Wilson and its progeny, knowing

misappropriation of client or escrow funds should require proof that an

attorney intended to steal or defraud.

                                         III.

        We begin our analysis with an overview of the Court’s seminal ruling in

In re Wilson as well as relevant caselaw before and after the decision.

                                         A.

        Prior to 1979, the Court condemned the taking of client funds but did not

disbar lawyers in all cases. Beckmann, 79 N.J. at 405. Most attorneys either

were disbarred or resigned with prejudice. David E. Johnson, Lawyer, Thou

Shall Not Steal, 36 Rutgers L. Rev. 454, 460-74 (1984). But the Court’s

consideration of mitigating factors -- restitution, economic and emotional

pressures, candor and cooperation, remorse, later compliance with trust

                                         17
account requirements, and other circumstances -- led to varied outcomes. See

Wilson, 81 N.J. at 455-56; James R. Zazzali, The Whys and Hows of

Permanent Disbarment: New Jersey’s Wilson Rule, 21 Geo. J. Legal Ethics

311, 313 (2008); see also Annotated Standards for Imposing Lawyer Sanctions,

Standard 9.32 (Ellyn S. Rosen ed., ABA 2d ed. 2019) (compiling mitigating

factors).

      In the years leading up to the Wilson decision, discipline for knowing

misappropriation ranged from a suspension to disbarment. See, e.g., In re

Rabb, 73 N.J. 272, 279, 281 (1977) (six-month suspension); In re Ritger, 80

N.J. 1, 3-4 (1979) (two-year suspension); In re Hickey, 69 N.J. 69, 70-71

(1976) (three-year suspension); Beckmann, 79 N.J. at 404-05 (indefinite

suspension); In re Bierman, 62 N.J. 91, 93 (1973) (disbarment); In re Ditri, 71

N.J. 173, 174 (1976) (disbarment); In re Metro, 72 N.J. 143, 144 (1977)

(disbarment); see also Zazzali, 21 Geo. J. Legal Ethics at 313-15 (discussing

cases). In short, New Jersey’s prior approach to disciplining attorneys who

misappropriated client funds was “unpredictable” and “uneven.” Zazzali, 21

Geo. J. Legal Ethics at 313.

      The Court’s pronouncement in Wilson in 1979 outlined a clearer path:

“that disbarment is the only appropriate discipline” when an attorney

“knowingly use[s] his clients’ money as if it were his own.” 81 N.J. at 453.

                                      18
      Wendell Wilson was the subject of eight disciplinary complaints; two

involved misappropriation. In one matter, Wilson failed to turn over to a

client, for nearly two years, more than $23,000 from the sale of a house. Ibid.

In the second, Wilson forged his client’s endorsement on a $4,300 check

payable to the client and deposited the check in his trust account. Ibid.

Wilson did not turn over the funds.

      The Court noted that misappropriation of client funds is a crime as well

as a violation of the ethics rules. Id. at 454. Yet the principle announced in

Wilson plainly extended beyond theft and criminality. The Court defined

“misappropriation” as “any unauthorized use by the lawyer of clients’ funds

entrusted to him, including not only stealing, but also unauthorized temporary

use for the lawyer’s own purpose, whether or not he derives any personal gain

or benefit therefrom.” Id. at 455 n.1. The Court also expressly stated that

“[c]riminality is not determinative.” Id. at 458 n.2.

      As the Court explained, most “misappropriation cases involve[] lawyers

who undoubtedly intended to return the funds.” Id. at 458. The Court

nonetheless observed that “[t]he policy described in this opinion, leading to

disbarment in these cases, would be ill served if ‘borrowing’ regularly resulted

in lesser discipline.” Id. at 458 n.2. In essence, although the Court sharply

criticized “stealing a client’s money,” id. at 457, it did not require proof that

                                        19
an attorney intended to steal or defraud a client to establish knowing

misappropriation.

       The Court went on to consider -- and reject -- mitigating circumstances

that had previously led to discipline short of disbarment. Restitution, the

defense raised most frequently, often depended on a person’s ability to pay and

not “moral fitness.” Id. at 457-58 (quoting In re Harris, 88 N.J.L. 18, 22-23

(Sup. Ct. 1915) (en banc)). As the Court noted, “[a] thoroughly bad man may

make restitution, if he is able, . . . and a thoroughly good man may be unable

to make any restitution at all.” Id. at 457 (quoting Harris, 88 N.J.L. at 22).

       The Court found that improved recordkeeping was a “similarly

unpersuasive” factor because lawyers are expected “to set up proper books and

records” and keep their trust accounts in balance. Id. at 459. “[I]nexperience”

or an “outstanding career” also “seem[] less important” when

“misappropriation is involved.” Id. at 459-60. The Court explained that the

“offense against common honesty should be clear even to the youngest; and to

distinguished practitioners, its grievousness should be even clearer.” Id. at

460.

       The Court recognized that two factors “must deeply trouble any court”

that orders disbarment: “the pressures on the attorney that forced him to steal,

and the very real possibility of reformation.” Ibid. Disbarment under those

                                        20
circumstances, the Court noted, “is so terribly harsh as to require the most

compelling reasons to justify it.” Ibid.

      The Court articulated the compelling reasons in plain terms: “the

continued confidence of the public in the integrity of the bar and the

judiciary.” Ibid. If that “confidence is destroyed,” the Court stated, “the

bench and the bar will be crippled institutions.” Id. at 461.

      As a result, the Court announced a bright-line rule that “all . . . cases” of

knowing misappropriation of client funds “generally . . . shall result in

disbarment. We foresee no exceptions to this rule and expect the result to be

almost invariable.” Id. at 453. “[M]itigating factors will rarely override the

requirement of disbarment.” Id. at 461.

      More recently, the Court has used even stronger language to describe the

rule. See, e.g., In re Orlando, 104 N.J. 344, 350 (1986) (“Disbarment is

mandated for the knowing misappropriation of clients’ funds . . . .”); In re

Konopka, 126 N.J. 225, 228 (1991) (“[W]e have not retreated one bit from the

principle that knowing misappropriation, when shown by clear and convincing

evidence, will warrant the Wilson sanction of disbarment.”); In re Greenberg,

155 N.J. 138, 148 (1998) (“[S]ince Wilson, the Court has consistently and

unwaveringly disbarred attorneys who knowingly took their clients’ funds.”);

In re Cozzarelli, 225 N.J. 16, 28 (2016) (“[A]n attorney who knowingly

                                        21
misappropriates funds from a client is subject to disbarment without any

practical prospect of consideration of mitigating factors . . . .” (citations

omitted)).

      After Wilson, the Court extended the disbarment rule to lawyers who

knowingly misuse escrow funds. Hollendonner, 102 N.J. at 28. Knowing

misappropriation of law firm funds can lead to disbarment under In re Siegel,

133 N.J. 162, 170 (1993), and Greenberg, 155 N.J. at 140, but disbarment has

not been an absolute requirement in those instances. In re Sigman, 220 N.J.

141, 158 (2014).

      In all of those areas, we impose disbarment only if the OAE can satisfy a

high standard and demonstrate clear and convincing proof of knowing

misappropriation. Id. at 153; see also In re Barlow, 140 N.J. 191, 196 (1995)

(“Proof of misappropriation, by itself, is insufficient to trigger the harsh

penalty of disbarment. Rather, the evidence must clearly and convincingly

prove that respondent misappropriated client funds knowingly.”).

      That standard cannot be met if an attorney presents “competent medical

proofs that [the person] suffered a loss of competency, comprehension, or will

of a magnitude that could excuse egregious misconduct that was clearly

knowing, volitional, and purposeful.” In re Jacob, 95 N.J. 132, 137 (1984).

To avoid disbarment in such a case, a respondent must establish a “causal

                                        22
connection” between the alleged medical condition and the act of

misappropriation. Ibid.; see also Cozzarelli, 225 N.J. at 29-33 (discussing case

law and noting “the importance of establishing . . . an excusing causal

connection”).1

      The Wilson rule, of course, applies to cases of knowing, not negligent,

misappropriation. Attorneys who negligently misappropriate client funds are

not subject to Wilson’s automatic disbarment rule. In re Noonan, 102 N.J.

157, 160-61 (1989). We do not review cases of negligent misappropriation

here because they are not relevant. Respondent, by her own admissions,

deliberately used client and escrow funds without permission.

                                       B.

      In the decades since Wilson, despite occasional criticism, the Court has

declined to relax or modify the bright-line rule that knowing misappropriation

will result in disbarment. See, e.g., Konopka, 126 N.J. at 241 (Stein, J.,



1
  Respondents have the burden of proving medical defenses by clear and
convincing evidence. R. 1:20-6(c)(2)(B); cf. R. 1:20-6(c)(2)(C) (noting
respondents have “[t]he burden of going forward regarding [other] defenses or
demonstrating mitigating factors”). General proof of addiction to alcohol,
drugs, or gambling, or of mental illness, which falls short of the Jacob
standard, is insufficient to avoid disbarment for knowing misappropriation.
See, e.g., In re Hein, 104 N.J. 297, 302 (1986) (alcoholism); In re Romano,
104 N.J. 306, 309-11 (1986) (drug dependency); In re Goldberg, 109 N.J. 163,
167, 172 (1988) (compulsive gambling); In re Tonzola, 162 N.J. 296, 305
(2000) (mental illness).
                                        23
concurring, joined by O’Hern and Garibaldi, JJ.) (“[A]lthough the Wilson rule

is the right rule for the vast majority of knowing-misappropriation cases, the

inflexibility with which it can be applied runs the risk of creating within our

attorney-discipline system an almost reflexive approach to such cases,

obscuring and ignoring the individual circumstances to an intolerable

degree.”); Greenberg, 155 N.J. at 164 (Stein, J., dissenting, joined by O’Hern,

J.) (“The Court should exercise caution and restraint in considering the extent

to which it should apply rigid, bright-line rules in attorney disciplinary

proceedings. Disbarment is the most unforgiving discipline, and it condemns

every lawyer on whom it is imposed to a life sentence of professional

disgrace.”); see also Zazzali, 21 Geo. J. Legal Ethics at 329-31, 335-39

(reviewing criticism of the Wilson rule and recommending the use of

indeterminate suspension in exceptional cases).

      The Court has also continued to reject various defenses to the Wilson

rule. On multiple occasions, for example, the Court has stated that “[i]ntent to

steal funds from a client is not an element of knowing misappropriation.” In re

Mininsohn, 162 N.J. 62, 72 (1999); accord Barlow, 140 N.J. at 195. In

Noonan, the Court set forth the requirements for knowing misappropriation as

follows: it “consists simply of a lawyer taking a client’s money entrusted to

him, knowing that it is the client’s money and knowing that the client has not

                                        24
authorized the taking.” 102 N.J. at 160. An attorney’s motive for taking client

funds -- good or bad -- is not relevant. Ibid. Just the same, an intent to return

a client’s money is irrelevant. Ibid.; In re Pomerantz, 155 N.J. 122, 134

(1998).

      Nor is willful blindness a defense to a charge of knowing

misappropriation. As the Court observed in In re Johnson, “[t]he intentional

and purposeful avoidance of knowing what is going on in one’s trust account

will not be deemed a shield against proof of what would otherwise be a

‘knowing misappropriation.’” 105 N.J. 249, 260 (1987); see also In re Skevin,

104 N.J. 476, 486 (1986) (defining willful blindness). Ignoring mail that

contains financial records cannot provide attorneys a safe haven.

      Attorneys have also asserted poor accounting or shoddy bookkeeping as

a defense. But “[i]t is no defense for lawyers to design an accounting system

that prevents them from knowing whether they are using clients’ trust funds.

Lawyers have a duty to assure that their accounting practices are sufficient to

prevent misappropriation of trust funds.” In re Fleischer, 102 N.J. 440, 447

(1986).

      Although shoddy bookkeeping alone does not establish knowing

misappropriation, it is not a defense to a Wilson violation when the record

otherwise demonstrates knowing misappropriation. In re Freimark, 152 N.J.

                                       25
45, 56 (1997); see also Skevin, 104 N.J. at 485 (disbarring attorney who

commingled personal and client funds in his trust account and did not maintain

adequate records but knew, based on “unavoidable inference,” that his

withdrawals “endanger[ed] other clients’ funds”).

      Similarly, ignorance of ethics rules and case law does not excuse ethical

misconduct. In re Berkowitz, 136 N.J. 134, 147 (1994); In re Eisenberg, 75

N.J. 454, 456 n.1 (1978).

      Personal and financial hardship also cannot excuse a lawyer who takes a

client’s funds. The Court succinctly explained why in In re Hughes: “We do

not condemn the individual who faces exigent circumstances. We do protect

the public.” 90 N.J. 32, 38 (1982); see also In re Roth, 140 N.J. 430, 444

(1995) (noting the Court has “repeatedly rejected opportunities ‘to create

exceptions to the Wilson rule, even where the misappropriation was the

product of severe personal and financial hardship’” (quoting In re Warhaftig,

106 N.J. 529, 535 (1987))).

                                       C.

      Respondent advanced a number of the defenses discussed above, but

none of them can overcome Wilson’s bright-line rule. Today, we make clear

once again that knowing misappropriation will lead to disbarment. An




                                       26
attorney who knowingly takes a client’s funds without permission will be

disbarred.

      That approach is not meant to punish lawyers. Like the overall system

of attorney discipline, it is designed to protect the public and maintain

confidence in the bar and the Judiciary. Wilson, 81 N.J. at 460-61. When

clients place money in an attorney’s hands, they have the right to expect the

funds will not be used intentionally for an unauthorized purpose. If they are,

clients can confidently expect that disbarment will follow.

      Because there is clear and convincing evidence in the record, including

Respondent’s own admissions, that she knowingly took client and escrow

funds without permission on multiple occasions, an order of disbarment will be

entered. We therefore do not discuss other ethical violations Respondent

committed.

                                       IV.

                                        A.

      At the hearing before the Special Master, Respondent presented multiple

character witnesses who offered compelling evidence of her personal and

professional achievements. Based on that testimony, the Special Master found

that “[h]er service to the community and good reputation are particularly

exemplary.” As noted earlier, the DRB similarly observed that “Respondent is

                                        27
a remarkable person who has overcome tremendous personal obstacles . . . to

become a pillar of her church and local community and what appeared to be an

excellent member of the New Jersey bar.” We agree with those conclusions

and recount some of the testimony underlying them.

      Several relatives testified about Respondent’s upbringing and devotion

to family. Respondent was born to a sixteen-year-old mother who struggled

with substance abuse. Her father was not part of her life from the time she was

three years old. Respondent’s mother testified that by the time Respondent

graduated from high school, the family had moved more than eleven times

between Passaic and Newark. While her mother was in rehabilitation,

Respondent lived with a cousin.

      Respondent’s brother testified about how she was a stable figure in his

life. He admired her work ethic and focus while in school. Later in life, she

helped take care of his children when he was imprisoned for drug distribution.

Respondent represented him in the criminal case. Today, her brother owns a

trucking company, and the two remain close. He confirmed that neither of

them had any understanding of financial matters from their upbringing.

      Respondent’s uncle added that he helped raise her as a child when her

mother fell on hard times. Years later, when he became very ill, Respondent

offered to donate a kidney for a transplant.

                                       28
      Other witnesses testified about Respondent’s extensive involvement with

her church. A fellow congregant and real estate broker testified that

Respondent conducted free legal seminars at the church. He also referred real

estate matters to her and noted that she willingly and professionally helped

clients even if the fee was not lucrative. A former instructor at a community

college echoed that she was heavily involved with her church, family, and the

community. He described her as a student leader who had the respect of her

peers and was active in student government. A cousin who described

Respondent as a mentor testified about other activities, including Respondent’s

volunteer work at an aviation school to teach inner-city youth about aviation.

      Yet other witnesses spoke of her work as a lawyer. A trustee of

Northeast New Jersey Legal Services testified Respondent was an active

participant who provided pro bono services to clients and offered workshops

and seminars on bankruptcy and real estate. In 2017, Legal Services bestowed

an award on Respondent for her pro bono contributions. Respondent’s uncle

similarly recounted that he had referred many people who needed legal

assistance but could not afford to pay Respondent, and she never refused to

help them.

      A law school classmate and practicing attorney described Respondent as

very kind, giving, always willing to help others, honest, diligent, devout, and

                                       29
dedicated to the law and the community. Another fellow solo practitioner and

friend, who worked with Respondent on a number of legal projects over the

years, praised Respondent as a hard-working, diligent, good-natured

professional, with a really good heart and a strong commitment to her faith.

      Vivian Clayton, a client whose funds were invaded, also testified as a

character witness. She met Respondent at St. Luke Baptist Church in Paterson

in around 2001. Ms. Clayton relayed that Respondent gave free legal clinics at

the church and assisted with a transitional home for women, a summer camp

program, and a school program. Notwithstanding the allegations in this

disciplinary matter, Ms. Clayton described Respondent as kind, intelligent,

truthful, and a hard worker with a “servant’s heart.”

      Respondent testified as well. She explained that, while growing up in

the midst of chaos, she grounded herself in two ways: through religion and in

pursuit of her goal to become an attorney. After law school, she worked for

the juvenile section of the Passaic County Probation Department. When she

passed the bar, she opened a solo practice and focused on representing the

underserved population of Paterson. She also immediately got involved with

Northeast New Jersey Legal Services to do pro bono work. Legal Services

honored her several times and gave her the Empowerment Award at its 50th

anniversary banquet.

                                       30
        Respondent also described her volunteer efforts at the church where she

co-founded the St. Luke’s Legal Assistance Ministry; conducts various free

legal seminars on domestic violence, bankruptcy, real estate, and wills and

trusts; and serves as vice president of the community development board. In

that position, she helps organize food drives for the needy and educational

programs for children, among other community work.

                                        B.

        As the Special Master and the DRB recognized, Respondent has no prior

disciplinary history. None of her clients lost money, and she promptly took

remedial measures after the random audit. She cooperated with the OAE,

readily admitted she borrowed clients’ money without permission, and was

contrite about her failure to maintain financial records properly.

                                        C.

        For the reasons discussed earlier, Respondent’s personal and

professional history does not provide a defense to a Wilson violation. But her

accomplishments raise important questions about New Jersey’s longstanding

system of attorney discipline. In particular, should disbarment be permanent

in all Wilson cases? Or should the disciplinary system offer disbarred

attorneys like Respondent an opportunity for a second chance at a later point in

time?

                                        31
      Many considerations bear on those questions, and we briefly examine a

few of them.

                                        V.

                                        A.

      All 50 states and the District of Columbia disbar attorneys who commit

serious ethical violations. In a large majority of jurisdictions, however,

disbarment is not permanent. Altogether, 41 states plus the District of

Columbia allow attorneys to apply to be reinstated after they have been

disbarred.

      Most jurisdictions permit attorneys to apply for readmission 5 years after

disbarment. ---
            See Ala. R. Disciplinary P. 28(b); Alaska Bar R. 29(b)(5); Ariz.

R. Sup. Ct. 64(d); Ark. R. Pro. Conduct 24(B)(1); Cal. State Bar R. 5.442(B);

Del. Laws.’ R. Disciplinary P. 22(c); D.C. Bar R. XI, §16(a); Ga. R. Gov’g

Admission Prac. L. pt. A, §10(a); Idaho Bar Comm’n R. 506(a); Ill. Sup. Ct. R.

767(a); Iowa Ct. R. 34.25(7); Me. Bar R. 29(a); Mich. Ct. R. 9.123(B)(2); Mo.

Sup. Ct. R. 5.28(f)(2); Mont. R. Law. Disciplinary Enf’t 29(C)(3); Neb. Ct. R.

3-310(T); N.C. R. State Bar ch. 1, subch. B, § .0129(a)(2); N.D. R. Law.

Discipline 4.5(D); Okla. R. Gov’g Disciplinary Proc. 11.1(e); Pa. R.

Disciplinary Enf’t 218(b); R.I. Sup. Ct. R. art. III, R. 16(b); S.C. App. Ct. R.

413, R. Laws.’ Disciplinary Enf’t 33; S.D.C.L. § 16-19-83; Tex. R.

                                        32
Disciplinary P. 11.01; Utah Code Jud. Admin. R. 14-707(c); Vt. Amin. Ord. 9,

R. 26(A); Va. R. Sup. Ct. pt. VI, § IV, ¶ 13-25(F)(1); Wash. Admission Prac.

R. 25.1(b); W. Va. R. Law. Disciplinary P. 3.33(b); Wis. Sup. Ct. R. 22.29(2);

Wyo. R. Disciplinary P. 22(b)(1).

      In addition to those 31 jurisdictions, 4 others impose variations on a 5 -

year time limit. See Conn. R. Super. Ct. §§ 2-53(b), 2-47A (5 years generally;

12 years for knowing misappropriation); R. Regulating Fla. Bar 3-7.10(n)(1) (5

years unless the order states disbarment is for a longer period or is permanent);

Kan. Sup. Ct. R. 232(a)(3), (e)(1) (5 years unless the court determines more

time is needed); R. Discipline Miss. State Bar 12(e), 12.1 (5 years except

disbarment is permanent for attorneys convicted of certain felony criminal

offenses).

      Disbarred attorneys can apply for readmission or reinstatement after 1

year in Hawaii, Haw. R. Disciplinary Bd. 30(a); after 7 years in New

Hampshire, N.H. Sup. Ct. R. 37(14)(c)(1)(A), and New York, N.Y. Ct. R.

1240.16(c)(1); and after 8 years in Colorado, Colo. R. Civ. P. 242.39(a)(1),

and Massachusetts, Mass. R. Sup. Jud. Ct. 4.01, § 18(2)(a).

      Maryland specifies the time to apply for reinstatement in each order of

disbarment. Md. R. 19-752(c)(2)(B). Minnesota’s court rule does not set a

minimum waiting period to apply for readmission after disbarment, see Minn.

                                       33
R. Laws. Pro. Resp. 18, but length of time since disbarment is a factor to be

considered for reinstatement, In re Anderly, 696 N.W.2d 380, 385 (Minn.

2005).

      Disbarment is permanent in only 8 states including New Jersey. Ind. R.

Admission Bar & Discipline Att’ys 23 § 3(a); Ky. Sup. Ct. R. 3.380; Nev. Sup.

Ct. R. 102(1); N.J. Ct. R. 1:20-15A(a)(1), -16(i); N.M. State Ct. R. 17-214(A);

Ohio Sup. Ct. R. Gov’t Bar V, §12(B); Or. State Bar R. P. 6.1(d); Tenn. Sup.

Ct. R. 9, § 30.2 (making disbarment permanent on or after July 1, 2020).

      In one state, Louisiana, the Supreme Court retains discretion to

permanently disbar a lawyer and prohibit the person from being readmitted.

La. Sup. Ct. R. Law. Disciplinary Enf’t 19, § 10(A)(1).

      The majority rule is consistent with a recommendation of the American

Bar Association. ABA Model Rule 25A states that “[n]o lawyer may petition

for readmission until five years after the effective date of disbarment.” ABA

Model R. Law. Disciplinary Enf’t 25(A) (Am. Bar Ass’n 2002). The model

rule also lists criteria for reinstatement and readmission. They include

compliance with all prior disciplinary orders; rehabilitative treatment for

physical or mental infirmity, including alcohol or drug abuse; recognition of

the wrongfulness and seriousness of the prior misconduct; proof of “the

requisite honesty and integrity to practice law”; competency to practice; and

                                       34
passage of the bar examination and character and fitness examination. Id. R.

25E.

       Many states outline similar factors to assess whether a disbarred attorney

should be reinstated. The Supreme Court of South Dakota, for example,

considers the following ten factors:

             1. present moral fitness;

             2. acceptance of wrongdoing with sincerity and
             honesty;

             3. extent of rehabilitation;

             4. nature and seriousness of the original misconduct
             and the disrepute it brought on the legal profession;

             5. conduct following the discipline, including whether
             there has been any unauthorized practice of law;

             6. time elapsed since the original discipline;

             7. character, maturity and experience at the time of
             discipline and now;

             8. current competency and qualifications to practice
             law;

             9. restitution; and

             10. proof that resumption of the practice of law within
             the state will not be detrimental to the integrity and
             standing of the bar or the administration of justice, or
             subversive of the public interest.

             [In re Pier, 561 N.W.2d 297, 301 (S.D. 1997).]

                                         35
      Sixteen states require petitioners to complete examination requirements

as part of the reinstatement process. Arizona, California, Colorado, Florida,

Georgia, Minnesota, Mississippi, Missouri, New Hampshire, Oklahoma, and

South Carolina require disbarred lawyers to retake the bar examination. Ariz.

R. Sup. Ct. 64(c); Cal. State Bar R. 5.441(B)(4)(a); Ga. R. Gov’g Admission

Prac. L. pt. A, § 10(f); Okla. R. Gov’g Disciplinary Proc. 11.5(c); Colo. R.

Civ. P. 242.39(a)(1) (also requires the Multistate Professional Responsibility

Examination (MPRE)); R. Regulating Fla. Bar 3-7.10(f)(4)(B) (same); R.

Discipline Miss. State Bar 12.5 (same); Mo. Sup. Ct. R. 5.28(b)(4), (d) (same);

N.H. Sup. Ct. R. 37(14)(c)(2)(C), (D) (same); S.C. App. Ct. R. 413, R. Laws.’

Disciplinary Enf’t 33(f)(8) (same); Minn. R. Laws. Pro. Resp. 18(e) (requires

completion of all written exams required for initial admission).

      Connecticut, Rhode Island, and Virginia require passage of the MPRE.

Conn. R. Super. Ct. § 2-53(d)(3); R.I. Sup. Ct. art. III, R. 16(d); Va. R. Sup.

Ct. pt. 6, § IV, ¶ 13-25(F)(4). New York requires passage of the MPRE and

may require applicants to retake the bar examination. N.Y. Ct. R. 1240.16(b).

North Carolina requires passage of the bar examination and the MPRE when a

petition is filed 7 or more years after disbarment. N.C. R. State Bar ch. 1,

subch. B, § .0129(a)(5).




                                       36
      Several jurisdictions decide whether to require passage of the bar

examination or the professional responsibility exam on a case-by-case basis.

See Ala. R. Disciplinary P. 28(g)(5); Iowa Ct. R. 34.25(6); Md. R. 19-752(j).

                                      B.

      Those and other considerations are relevant to any thoughtful evaluation

of whether disbarment for knowing misappropriation should be permanent. To

assess those and other factors, the Court will convene a committee comprised

of attorneys as well as members of the public who are not lawyers.

      We will ask the committee to study whether disbarment should continue

to be permanent in all Wilson cases and to recommend standards that might

apply if New Jersey were to adopt the majority approach. Among other issues

to consider are the following: After what period of time might attorneys be

readmitted? What factors and standard of proof should apply to that

judgment? Should disbarred attorneys be required to retake the bar

examination or other courses on ethics, recordkeeping, and related subjects?

What process might be adopted for readmission? And what rule changes

might be warranted?

      To be clear, we ask the committee to recommend whether to modify the

rule of permanent disbarment for matters in which disbarment has been

mandatory -- that is, for knowing misappropriation of client funds under

                                      37
Wilson and of escrow funds under Hollendonner. The Court made clear in

Sigman that disbarment was not required for knowing misappropriation of law

firm funds. 220 N.J. at 158. We ask the committee to consider whether any

rule change should apply to orders of disbarment entered before Sigman.

There are yet other serious matters in which the Court exercised its discretion

and permanently disbarred an attorney. We invite the committee’s comments

on that issue as well.

      The committee’s report will be made available to the public for comment

before the Court determines how to proceed. See N.J. Const. art. VI, § 2, ¶ 3

(“The Supreme Court shall have jurisdiction over the admission to the practice

of law and the discipline of persons admitted.”). We welcome input from

attorneys and the public to promote the key interests at the heart of the Wilson

rule: how best to protect the public and maintain confidence in the legal

profession.

                                      VI.

      For those reasons, we enter an order of disbarment for Respondent and

ask the Director of the Administrative Office of the Courts to help assemble a

committee to study whether disbarment should continue to be permanent in all

cases of knowing misappropriation.




                                       38
       JUSTICES ALBIN, PATTERSON, SOLOMON, and PIERRE-LOUIS
join in CHIEF JUSTICE RABNER’s opinion. JUDGE FUENTES
(temporarily assigned) did not participate.




                             39